    Case: 1:20-cv-06161 Document #: 40 Filed: 08/31/21 Page 1 of 2 PageID #:475




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MIKE ANDERSON CHEVROLET OF                       )
CHICAGO, LLC,                                    )
                                                            Case No. 1:20-cv-06161
                                                 )
                      Plaintiff,                 )
                                                            Judge Franklin U. Valderrama
                                                 )
       vs.                                       )
                                                            Magistrate Judge Sunil R. Harjani
                                                 )
QBE INSURANCE CORPORATION,                       )
                                                 )
                     Defendant.                  )


DEFENDANT’S UNOPPOSED MOTION TO EXTEND FACT DISCOVERY DEADLINE

       NOW COMES Defendant QBE Insurance Corporation (“QBE”), by and through its

attorneys Kaufman Dolowich & Voluck, LLP, for its Motion to Extend Fact Discovery Deadline,

states as follows:

       1.      On September 15, 2020, Plaintiff initiated this lawsuit. (Dkt. 1.) On December 9,

2020, Plaintiff filed its Amended Complaint. (Dkt. 20.)

       2.      The current fact discovery deadline is September 17, 2021, with the exception of

fact discovery pertaining to the proposed additional Defendants set forth in Plaintiff’s Motion for

Leave to File a Second Amended Complaint: Jason R. Kolodzinski, J&N Marketing, Inc. and

TKC Entertainment. (Dkt. 37.)

       3.      Earlier this year, Plaintiff issued deposition subpoenas to AC Kustoms Corp.,

TKC Entertainment, Epic Sports, J&N Marketing, Inc., and Jason R. Kolodzinski, and Defense

Counsel understood that she would have the opportunity to depose these third parties.




                                                1
    Case: 1:20-cv-06161 Document #: 40 Filed: 08/31/21 Page 2 of 2 PageID #:476




        4.      On August 5, 2021, and as reported to this Court in the Parties’ Joint Status

Report, Plaintiff’s Counsel informed Defense Counsel, for the first time, that he does not intend

to take any depositions in this litigation. (Dkt. 36.)

        5.      Accordingly, Defense Counsel is in the process of issuing numerous deposition

subpoenas, including but not limited to Jason R. Kolodzinski, and individuals affiliated with AC

Kustoms Corp., TKC Entertainment, Epic Sports, and J&N Marketing, Inc.

        6.      In light of the foregoing, it is highly unlikely that the fact discovery will be

complete by the existing September 17, 2021 deadline.

        7.      On August 31, 2021, Defense Counsel conferred with Plaintiff’s Counsel and

Plaintiff’s Counsel has no objection to this Motion.

        8.      This Motion is not made for purposes of delay.

        WHEREFORE, QBE Insurance Corporation respectfully requests that this Court enter an

order extending the fact discovery deadline for 120 days (with an exception for proposed

additional Defendants Jason R. Kolodzinski, J&N Marketing, Inc., and TKC Entertainment), up

to and through January 15, 2021.

Dated: August 31, 2021                                   Respectfully submitted,

                                                         KAUFMAN DOLOWICH & VOLUCK, LLP

                                                         /s/ Jean Y. Liu                   ___
                                                         Attorneys for Defendant QBE Insurance
                                                         Corporation
Stefan R. Dandelles (ARDC No. 6244438)
Jean Y. Liu (ARDC No. 6321017)
KAUFMAN DOLOWICH & VOLUCK, LLP
135 S LaSalle St., Ste. 2100
Chicago, Illinois 60603
T: (312) 759-1400
F: (312) 759-0402
sdandelles@kdvlaw.com
jliu@kdvlaw.com
                                                   2
